[Cite as State ex rel. Ames v. Pokorny, 2022-Ohio-1102.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

STATE OF OHIO ex rel.                                      CASE NO. 2022-P-0007
BRIAN M. AMES,

                 Relator,                                  Original Action for Writ of Procedendo

        -v-

HONORABLE THOMAS J.
POKORNY,

                 Respondent.


                                           PER CURIAM
                                            OPINION

                                       Decided: March 31, 2022
                                      Judgment: Petition granted


Brian M. Ames, pro se, 2632 Ranfield Road, Mogadore, OH 44260 (Relator).

Victor V. Vigluicci, Portage County Prosecutor, and Christopher J. Meduri, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Respondent).


PER CURIAM.

        {¶1}     Relator, Brian M. Ames, filed this petition for a writ of procedendo seeking

an order from this court ordering respondent Judge Thomas J. Pokorny to enter final

judgment on trial court case number 2019CV00878.                        Mr. Ames argued that Judge

Pokorny had unjustifiably delayed entering judgment in this case. Though not a party to

the instant petition, the respondent in the trial court case, the Portage County Board of

Commissioners (the “Board”), filed a response to Mr. Ames’ petition.                      The Board’s

response simply provided a copy of its July 2021 filing in the lower court opposing Mr.
Ames’ motion for summary judgment. In response, Mr. Ames moved to strike the Board’s

response and moved for sanctions against the Board for filing a response despite not

being party to the instant action. The Board opposed the motion by moving to strike Mr.

Ames’ motion, noting that it made clear in its response that it was a party to the underlying

matter, not a party in the instant action.

       {¶2}   Thereafter, Judge Pokorny moved to dismiss Mr. Ames’ petition on the

grounds that the underlying matter has proceeded to judgment and a final order has been

issued in regard to Mr. Ames’ motion for summary judgment. A copy of that judgment

entry was attached. Mr. Ames opposed this motion, arguing the entry is not reviewable

because it is “barebones” and does not provide the reasons for its decision.             His

opposition to Judge Pokorny’s motion seeks an order instructing Judge Pokorny to issue

a final order which provides the basis of its decision.

       {¶3}   However, the trial court need not enunciate any definitive statement

concerning the court’s rationale for ruling on a motion for summary judgment but need

only issue “a clear and concise pronouncement of the judgment” and “a sufficient

pronouncement of its decision upon which to review the issues raised by appellants’

appeal.” Rogoff v. King, 91 Ohio App.3d 438, 449 (8th Dist. 1993). See also Civ.R. 52,

Urda v. Buckingham, Doolittle & Burroughs, LLP, 9th Dist. Summit No. 22547, 2005-Ohio-

5949, at ¶13; Powers v. Ferro Corp., 8th Dist. Cuyahoga No. 79383, 2002-Ohio-2612, at

¶30. As such, the court’s entry sufficiently addresses Mr. Ames’ motion for summary

judgment.

       {¶4}   However, the underlying case remains open and has been pending since

November 2019. In addition to Mr. Ames’ initial complaint and prayer for relief, the docket

                                             2

Case No. 2022-P-0007
shows an unresolved motion for a preliminary injunction, pending since November 2019,

and an unresolved motion to dismiss counterclaims, pending since January 2020. The

recent judgment of the lower court resolves only the motion for summary judgment. Given

that the issue Mr. Ames complained of in his writ—the lack of final judgment in the

underlying case—has not been resolved by the January 22, 2022 judgment issued by the

Portage County Court of Common Pleas, Judge Pokorny’s motion to dismiss is denied.

We hereby grant Mr. Ames’ petition for a writ of procedendo to compel Judge Pokorny to

rule on the pending motions and to proceed to final judgment in case number 2019CV878.

The two outstanding motions to strike and Mr. Ames’ motion for sanctions, as related to

the petition at bar, are denied. Respondent’s January 18, 2022 motion is granted as to

the request to deny relator’s motion for sanctions and is overruled as to the motion to

strike.

          {¶5}   Petition for writ of procedendo is granted.



THOMAS R. WRIGHT, P.J., CYNTHIA WESTCOTT RICE, J., MATT LYNCH, J., concur.




                                                3

Case No. 2022-P-0007